Citation Nr: 1511389	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-42 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for right carpal tunnel syndrome. 

2. Entitlement to service connection for obstructive sleep apnea. 

3. Entitlement to an increased initial rating for right sciatic and peroneal nerve injuries, currently evaluated as 40 percent disabling.  

4. Entitlement to an increased initial rating for degenerative arthritis of the left knee, currently evaluated as 30 percent disabling.

5. Entitlement to an increased rating for gout with degenerative joint disease of the first metatarsophalangeal joints, bilaterally, currently evaluated as 20 percent disabling.   

6. Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a January 2006 rating decision, the RO, inter alia, granted service connection for degenerative arthritis, left knee and assigned a 10 percent disability rating from July 29, 2005 and continued the 20 percent evaluation for gout with degenerative joint disease of the first metatarsophalangeal joints, bilaterally.  In April 2007, the Veteran perfected his appeal seeking increased ratings for his left knee and gout disabilities.   

In a November 2006 rating decision, the RO granted service connection for right sciatic and peroneal nerve injury with an evaluation of 10 percent effective June 26, 2006.  In May 2007, the Veteran perfected his appeal in regards to the rating assigned for right sciatic nerve and peroneal nerve injury.  
In a January 2009 rating decision, the RO denied service connection for obstructive sleep apnea, and right carpal tunnel syndrome.  At the same time, the RO increased the initial rating for right sciatic and peroneal nerve injury to 20 percent disabling prior to October 21, 2008 and to 40 percent disabling from that date.  As this was a partial grant of the benefit sought, this matter remained on appeal.  

In a July 2009 rating decision, the RO, among other things, denied entitlement to a TDIU and continued ratings assigned for right sciatic nerve and peroneal nerve injury, left total knee arthroplasty, and gout with degenerative joint disease first metatarsophalangeal joints bilaterally.  

In October 2009, the Veteran perfected his appeal regarding service connection for obstructive sleep apnea and right carpal tunnel syndrome as well as for entitlement to a TDIU.  

The Veteran testified before the Board at a February 2014 video-conference hearing at the RO. A transcript of that hearing has been associated with the record.

The issues of entitlement to service connection for obstructive sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2009 statement, the Veteran notified VA of his intent to withdraw the appeal regarding entitlement to increased ratings for right sciatic nerve and peroneal nerve injuries as well as left knee and gout disabilities. 

2. In December 2014, the Veteran notified the Board of his intent to withdraw the appeal for service connection for right carpal tunnel syndrome. 



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal for service connection for right carpal tunnel syndrome by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of an appeal for increased ratings for right sciatic and peroneal nerve injuries, degenerative arthritis of the left knee, and gout with degenerative joint disease first metatarsophalangeal joints, bilaterally, by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2009 VA Form 21-4138, the Veteran indicated that he wished to withdraw his appeal for increased ratings for right sciatic and peroneal nerve injuries as well as left knee and gout disabilities.  In a December 2014 VA Form 21-4138, the Veteran stated that he wished to withdraw his appeal for service connection for right carpal tunnel syndrome.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.


ORDER

The claim for entitlement to service connection for right carpal tunnel syndrome loss disability is dismissed.

The claim for entitlement to increased initial ratings for right sciatic and peroneal nerve injuries is dismissed.

The claim for entitlement to increased initial ratings for degenerative arthritis of the left knee is dismissed.

The claim for entitlement to an increased rating for gout with degenerative joint disease first metatarsophalangeal joints, bilaterally is dismissed. 


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Service treatment records, including an October 1991 report of examination are negative for any, complaints, treatment, or diagnoses related to snoring, sleep problems, or sleep apnea.  On October 1992 report of medical history, the Veteran indicated that he did not have frequent trouble with sleeping.  Also, the first post service documentation regarding sleep related problems, snoring, or a diagnosis of sleep apnea is dated in October 2008.  See treatment records from United States Air Force (USAF) Academy Hospital. 

However, the Veteran claims that he had a sleep apnea problem since he was in the military, which has become progressively worse.  See December 2014 Hearing Transcript, pg. 6.  In support of his contentions, he submitted several statements in March 2015 from his children, wife and fellow comrades indicating that they witnessed the Veteran snoring with pauses in his breathing and gasping for air while he was stationed in Germany.  

Therefore, VA's duty to obtain an examination as to the nature and etiology of current obstructive sleep apnea disorder is triggered. 

During his December 2014 hearing, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits due to his (service-connected) back.  See December 2014 Hearing Transcript, pg. 3.  Once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As for the claim for a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although various opinions have been provided concerning the individual impacts of the Veteran's service-connected disabilities on his employability, the evidence of record does not contain a specific opinion as to whether the Veteran's service-connected disabilities, in combination, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  See July 2012 VA Examination Report.

The Veteran has indicated that he cannot work due to his service-connected disabilities. The Veteran's service-connected disabilities have an 80 percent combined disability rating from October 21, 2008, and a 90 percent combined disability rating from March 18, 2010.  The Veteran is currently service-connected for right sciatic nerve and peroneal nerve injury, evaluated as 40 percent disabling from 10/21/2008; degenerative joint disease of the lumbar spine, evaluated as 40 percent disabling from March 18, 2010; degenerative arthritis, right knee status post knee replacement surgery, evaluated as 30 percent disabling from April 1, 2007; left total knee arthroplasty, evaluated as 30 percent disabling  from September 1, 2008; gout with degenerative joint disease first metatarsophalangeal joints bilaterally, evaluated as 20 percent disabling from May 1, 1992; and, hypertension with hyperlipidemia, evaluated as 10 percent disabling from May 1, 1992.  

Also, the claim for a TDIU is inextricably intertwined with the other service connection issue currently on appeal.

Finally, it appears that the Veteran receives ongoing treatment from the United States Air Force Academy Hospital.  It appears that VA treatment records from January 2010 have not yet been obtained.  VA has a duty to obtain any additional relevant records. 38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. All efforts to obtain these records must be documented. 

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records.  All such notification must be documented in the claims file.

2. Obtain and associate with the claims file all records of the Veteran's treatment for any sleep disorder from the United States Air Force Academy Hospital from January 2010 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
 
3. After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA, schedule the Veteran for a VA examination to determine the etiology of his current obstructive sleep apnea.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  The examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current obstructive sleep apnea had its onset in service, or is otherwise related to a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's reports of snoring in service as well as the March 2015 statements from his children, wife, and comrades indicating that the witnessed the Veteran snoring with pauses in his breathing and gasping for air during the time he was in the military.
The examiner must provide reasons for each opinion given.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4. After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.
The examiner shall answer all of the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (currently, right sciatic nerve and peroneal nerve injury, hypertension with hyperlipidemia, as well as lumbar spine, bilateral knee and gout disabilities) would, in combination and without regard to any non-service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b) Would the above opinion change if obstructive sleep apnea was also considered service-connected disabilities?

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history shall be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

5. The AOJ shall review the examination reports to ensure that they contain the information and opinions (including a single opinion as to the combined impact of all the Veteran's service-connected disabilities on his employability) requested in this remand and are otherwise complete.

6. The RO/AMC should then readjudicate the remaining issues on appeal with consideration of additional evidence associated with the claims file since the issues were last adjudicated in a December 2012 Supplemental Statement of the Case (SSOC).  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014). The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


